 584DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal3, International Brotherhoodof ElectricalWorkers, AFL-CIOandAtlasReid,Inc.Case29-CC-94March 20, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn December 6, 1967, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set. forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had notengaged in other unfair labor, practices alleged inthe complaint and recommended that such allega-tions be dismissed. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Local 3, InternationalBrotherhood of Electrical Workers, AFL-CIO, itsofficers, agents, and representatives, shall take theaction set forth in the Trial Examiner's Recom-mended Order.IT IS FURTHER ORDERED that the complaint be,and hereby is, dismissed insofar as it alleges viola-tions of the Act not specifically found herein.MEMBERFANNING,dissenting:The TrialExaminer found in effect that the "com-mon situs"picketing here viewed alone did notshow an unlawful secondary object under Section8(b)(4)(ii)(B), but that a subsequent union state-ment to the secondary Gas Company employershowed a preexisting unlawful object of the picket-ing. This statement was made at a meeting held atthe request of the Gas Company 3 days after thepicketing stopped. At this meeting, after explainingthat the purpose of the picketing had been to in-form the public that the primary Employer (AtlasReid) did not pay its employees the same scale thatmembers of the Union were paid, and describingthe strike as "informational," the Union made thestatement in question that if the Gas Company hada lot of maintenance work there were contractorsavailable employing union members who could beengaged for such work.Inmy view, the picketing and the subsequentstatement are separable, and the picketing is notnecessarily tainted by the subsequent statement,particularly where, as here, the meeting at whichthe statement was made was held 3 days after thepicketing stopped, and at the request of the GasCompany. SeeInternational Brotherhood of Electri-calWorkers,LocalUnionNo.11(GeneralTelephone Company of California),151 NLRB 1490(My separate views at fn.4); International Brother-hood of Electrical Workers, Local Union No. 11 (L.G. Electric Contractors, Inc.),154 NLRB 766 (Myseparate opinion at 769). Moreover, the statementin question was, in my opinion, nothing more than apolite suggestion addressed to the possibility that atthat time the Gas Company might have a lot ofmaintenance work to be done, in which case unioncontractors were available who could be engagedfor such work. Such a statement is hardly sufficientevidence on which to base a finding that there wasa preexisting unlawful object of the picketing,which itself did not demonstrate such an object.Moreover, even if the postpicketing statement inquestion is not viewed as separable from the picket-ing, it should also be viewed in the light of theUnion's other remarks at the same meeting. Thereemerges, from such an overall view, picketingwhich itself did not show an unlawful secondary ob-ject;and a postpicketing meeting held at therequest of the Gas Company 3 days after thepicketing stopped, at which there was an af-firmance by the Union of the lawful "area stan-dards" purpose of the picketing, and the polite sug-gestion in question. The affirmance was, of course,perfectly consistent with the demonstrated purposeof the picketing itself, and the polite suggestion wasperfectly consistent withboththe demonstratedpurpose of the picketing itselfandthe contem-poraneous affirmance of that purpose at the meet-ing. Accordingly, when viewed in the entire context170 NLRB No. 73 LOCAL 3, ELECTRICALWORKERS585of events, it cannot reasonably be concluded thatthe statement in question revealed a different pur-pose from that demonstrated by the picketing itself,so as to taint the picketing.On the basis of the foregoing, and also in view ofthe Trial Examiner's recommended dismissal of theSection 8(b)(4)(i)(B) allegations of the complaint(based on the same picketing) to which no excep-tion was filed, I would dismiss the complaint in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon acharge filed April 19, 1967,' by Atlas Reid, Inc.,(hereinafter referred to as Atlas Reid), a complaintand notice of hearing was issued on June 20 againstLocal 3, International Brotherhood of ElectricalWorkers, AFL-CIO (hereinafter referred to as theRespondent Union). The complaint alleges, in sub-stance, that the Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act. The Respon-dent's answer admits certain allegations of the com-plaint, denies others, and specifically denies thecommission of unfair labor practices. This case wastried before me on July 26 and 27 in Brooklyn,New York. All counsel were afforded full opportu-nity to be heard and to introduce relevant evidence.Briefs have been received from the General Coun-sel and the Respondent Union, and they have beenfully considered by me in arriving at my decision inthis-case.Upon the entire record in this case, including myevaluation of the testimony of the witnesses basedon my observation of their demeanor and the rele-vant evidence, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSAtlas Reid, Inc., was incorporated in July 1966.Prior to its formation, Authur Miller, vice presidentand principal shareholder in Atlas Reid, operated aproprietorship doing business under the name ofAtlas Electric Company. Reid was an employee ofAtlasElectricCompany and a member of theRespondent Union. Some time prior to July 1966Reid resigned from the Respondent Union andbecame an officer and part owner of Atlas Reid. Assuch, Reid was the holder, on behalf of the cor-poration, of the license to perform electrical con-tracting in the city of New York. In September1966 Miller relinquishedhis licenseas an electricalcontractordoing businessasAtlas Electric Com-pany and that firm went out ofbusiness.Miller thenwent on the payroll of Atlas Reid.On February 5, 1967, Atlas Reid made an appli-cation tojoin United Construction Contractors As-sociation,Inc.The Association is an employer'sgroup whichbargainscollectively on behalf of itsmembers and its party to a contract with IndustrialWorkers of Allied Trades, Local 19,9, affiliated withNational Federation of Independent Unions. Theapplication was accepted, and Atlas, Reid executeda seriesof promissorynotesto the Association, pay-able throughout the year, covering its membershipdues.The Respondent Union contends that Atlas Reidisnota, bona fide member of the Association, and,even if so, that the Board should not assert jurisdic-tion over the Association or its members. I findthese objections to be without merit. Atlas Reid ap-plied for and, according to the credited testimony,of Al Picoult, president of the Association, was ac-cepted into membership in that organization.' TheBoard has asserted jurisdiction in the past over theoperations of the present president of the Associa-tion.Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO (Jack Picoult and Al Picoultd/b/a Jack Picoult),137 NLRB 1401. The Boardhas also asserted jurisdiction in cases involving in-dividual members of the Association based on thefact that the Association itself is in' commerce.Local 3, International Brotherhood of ElectricalWorkers,AFL-CIO (Ladd Electric Corp.),158NLRB 410;Local 25, International Brotherhood ofElectricalWorkers,AFL-CIO (Emmett ElectricCompany, Inc.),157 NLRB44; Local 25, Interna-tional Brotherhood of Electrical Workers, AFL-CIO(Sarrow-Surburban Electric Co., Inc.),157 NLRB715. The record here shows that Al' Picoult is amemberof a New Jersey partnership doingbusinessunder thenameof Jack Picoult and has its officeand place of business in Fort Lee, New Jersey. Dur-ing the past 12 months this partnership had avolume ofbusiness in excessof $1 million andreceived shipment of materials in excess of $50,000atone of its construction sites (Federal OfficeBuilding) in New York.Although the operations of Atlas Reid, whenconsidered alone, do not meet the Board's jurisdic-tionalstandards, I find that jurisdiction over thiscase existsby virtue of Atlas Reid's membership inan employer association which is itself engaged incommerce within the meaning of the Act. Ac-cordingly, I find that Atlas Reid and the Associa-tion are employers within the meaning of Section2(6) and (7) of the Act.Unless otherwise specified, all dates herein refer to 1967zThe Respondent Union's effort to discredit the testimony of Al Picoultis unpersuasive. Picoult testified that the Association's executive commit-tee acted upon Atlas Reid's application some time in the latter part ofJanuary or the early part of February The application itself (G C Exh 3),dated February 5, corroborates this testimony and does not warrant the in-ference that the Association acted before ever receiving a formal applica-tion from Atlas Reid 586DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDLocal 3, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization withinthe meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Picketing on April 14On Friday, April 14, Miller of Atlas Reid went totheCliftonDistributionCenter of the BrooklynUnion-Gas Company located inStatenIsland, NewYork. This installation, one of several used by theGas Companyin Staten-Island,was anew facilitybeing readied for use and the construction wasnearly completed. Miller went to the site pursuantto the request of Samuel Schwartz,senior engineerof the Gas Company, who was responsible for theelectricalengineeringat the Distribution Center.Miller was instructed to familiarize himself with thelocation and arrangement of the electrical equip-ment and conduits at the plant in order to gainfirsthand knowledge of the system in the event thathe was called in at some future date to performmaintenance work .3 Miller drove a truck clearlymarked with the name of Atlas Reid and arrived atthe plant some time .before noon. He parked thetruck on Bay Street, a main thoroughfare runningalong one side of the Gas Company's property. Theonly entrance to the plant was through a gate facinga little traveled side street bordering another side ofthe facility. This latter street, Willow Avenue, inter-sected with Bay Street.Inside the plant Miller checked over blueprintswith engineers employed by the Gas Company andexamined the electrical equipment. The engineerswere having difficulty with certain lights blowingout on the switchboard, and Miller proceeded tocheck the equipment to see if he could locate thecause of the problem.4 While Miller was making hisinspection, James McCarren,businessrepresenta-tive of the Respondent Union, came into the plantand observed Miller checking equipment with avoltmeter.5 McCarren left and ordered a picket lineset up outside the gate on Willow Avenue. Thepicket line was noticed by CharlesBoss, inspectorof new construction for the Gas Company, at ap-proximately, 2:30 p.m. The pickets were carryingsigns which contained the following legend:To the PublicThe electricians employed by Atlas Reid Elec-tricalcontractors receive wages, terms and' Atlas Reid performed maintenance work for the Gas Company at otherinstallations in Staten IslandThe Gas Companyhad an arrangement,described by Schwartz as a "blanket order," under which it could call uponAtlas Reid's services for a period of a year whenever needed'Although Miller was not called in to make any specific repairs at thistime, he testified that he was intrigued by the problem and made an ex-conditionsof employment less than thosereceived by Local 3 of the IBEW, AFL-CIO.Bossplaced a telephone call to Schwartz informinghim of the picketing. Approximately 45 minuteslater Shwartz calledBossback and instructed himto ask Miller to leave the Gas Company's property.Miller complied with this request, and the picketingceased immediately after he left.B.The Picketing on April 15On April 15 the Respondent Union continued topicket although no one from Atlas Reid appearedor was scheduled to appear at the DistributionCenters McCarren was not at the union office thatmorning, and the general supervision of the picket-ingwas left to Joseph Carey, a rank-and-filemember of the local. Although he was not at theDistribution Center when the picketing began thatday, Carey testified that he drove over to the site atapproximately 11:15 a.m. He stated that he askedthe pickets if they had seen anyone from Atlas Reidon the property, and, when informed that they hadnot, he instructed the pickets to pack up their signsand leave. Carey further testified that later that af-ternoon he had occasion to drive past the Distribu-tion Center and noticed that none of the ' picketswere present. Boss, on the other hand, testified thathe had received a report the following Monday fromone of the Gas Company's employees that thepicketing continued until 4:30 in the afternoon.Miller testified that he drove to the property at ap-proximately 1 p.m. that day-and parked on WillowAvenue. Miller was in, his private car which did notbear any markings of Atlas Reid. Miller stated thathe remained parked at that spot for approximately5minutes and he observed the pickets patrolling infront of the gate.C.The Picketing on April 17The picketing resumed on April 17. Boss testifiedthat as he came to work at approximately 8:15 thatmorning he informed the pickets that Atlas Reidwas not on the premises, but received no response.At approximately 12 noon Miller again visited theDistribution Center in his private-car. Miller parkedon Bay Street and proceeded to Willow Avenue onfoot where he snapped a picture of one of thepickets. Some time thereafter, McCarren received atelephone call at the union office from one of thepickets who stated that- they had seen Miller butcould not find the Atlas Reid truck. The picket in-formed McCarren that Miller was "playing peek-a-amination of the blueprints and equipment in order to see if he could sug-gest a possible solution'McCarren was at the Distribution Center to check out a report thatAtlas Reid was doing some work for the Gas Company -He testified that ashe approached the property he saw someone,other than Miller, take ameter box from Atlas Reid's truck and enter the plant.6 The pickets were unemployed members of the Respondent Union. LOCAL 3, ELECTRICALWORKERSboo" and they thought that he was "trying to setthem up." McCarren then instructed the pickets toleave until it could be ascertained that Miller orsomeone from Atlas Reid was on the Gas Com-pany's premises.7 All picketing of the DistributionCenter then ceased.D. The Meeting Between McCarren and the GasCompany OfficialsOn April 20, McCarren met with several officialsof the Gas Company, including Schwartz. The GasCompany's officials had requested the meeting, anditwas held at their main office in Brooklyn, NewYork. Schwartz testified that McCarren explainedthat the purpose of the picketing (which had ter-minated several days before the conference) was toinform the public that Atlas Reid did not pay itsemployees the same scale that members of theRespondentUnionwere paid.According toSchwartz, McCarren described the picketing as "in-formational" and stated that if the Gas Companyhad a lot of maintenance work, there were contrac-tors available employing Local 3 members whocould be engaged for such work. McCarren, on theother hand, testified that the suggestion did notoriginate with him, but rather that he was asked byone of the officials of the Gas Company if Local 3had contractors who did electrical maintenancework, and he replied in the affirmative. The GasCompany officials informed McCarren that theywere satisfied with the services of Atlas Reid andhad no intention of discontinuing them at thattime.'CONCLUDING FINDINGSThe General Counsel argues that the picketinghere violated the provisions of Section 8(b)(4)(B)of the Act. The General Counsel takes the positionthat the picketing did not conform with the require-ments ofMoore Dry Dock."The cornerstone of thisargument is the assumption that Atlas Reid was notengaged in its normal business at the DistributionCenter, and the requirementsof Moore Dry Dockautomatically dictate the finding of a violation. Inmy judgment this approach does not fully meet theproblem as it suggests no more than a mechanicalapplication of the conditions set forth inMoore DryDockwithout due regard for all of the circum-stances found in the instant case. Both the Boardand the courts have stated that the requirements ofMoore Dry Dockare not to be applied ona per sebasis, but are to be regarded as aids in determiningthe underlying question of statutory violations.NewPower Wire and Electric Corp.,144 NLRB 1089,rMcCarrenhad also received acall thatmorning from an official of theGas Companyadvising him thatAtlasReid was not working at the Distribu-tionCenter.e In spite ofthis statement,the Gas Company decided to use its own em-ployees formaintenance work at the Distribution Center.Schwartz587enfd in part 340 F.2d 71 (C.A.2); Plauche Electric,Inc., 135 NLRB 250. Cf.Local 761,InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO [G.E. Company] v. N.L.R.B.,366 U.S.667. Applying this to the facts of the instant case,it thus becomes necessary to consider the totality ofthe circumstances surrounding the picketing.On Friday, April 14, Atlas Reid gave every ap-pearance of being engaged in work at the Distribu-tion Center, although the record clearly indicatesthat Miller was merely to become familiar with thelayout and the electrical equipment in order to bein a position to render future maintenance service.Thus, when McCarren went into the plant, he sawMiller examining equipmentand usinga voltme-ter-one of the tools of his trade. The picket signsleftno doubt that Atlas Reid was the Employerwith whom the Respondent Union had a dispute,and the picketing that day occurred only whenAtlas Reid was at the Distribution Center. Althoughthe General Counsel makes much of the fact thatthe picketing took place on Willow Avenue, a littletraveled street, and not only on Bay Street, a majorthoroughfare bordering one side of the property, Ifind this to be of little consequence. The only en-trance to the property was through a gate on Wil-low Avenue and hence the picketing was, in myjudgment, "reasonably close" to the location of thesitus.The following day the Respondent Union beganpicketing when there was no indication that AtlasReid was or would be at the Distribution Center.AlthoughMiller testified that he parked acrossfrom the Brooklyn Union property at approximate-ly.11a.m. and observed the picketing, there isnothing in the record to show that pickets wereaware of his presence or that they reported this tothe union officials.Whether the picketing ceasedon Saturday at 11:15 a.m. (as reported by Carey)or at 4:30 p.m. (as reported by Boss) is of little sig-nificance. More important is the fact that the Uniondid picket that day when Atlas Reid was not at thesitus,and when therewas no indicationthat AtlasReid would appear.The facts are further complicated, however, bythe events that took place on Monday, April 17.Again the picketing began when Atlas Reid was notat the Distribution Center, and the pickets were soadvised byBoss,at approximately 8:15 a.m. Miller,however, did appear at approximately 12 noon, andwas seen by the pickets as he watched them frombehind parked cars and took photographs. It isclear thatthe picketing ceased shortly thereafteronce theRespondentUnion was assured by officialsof the Gas Company that Atlas Reid was not per-forming work at the Distribution Center.testified that the Gas Company "felt as long as there was some conflictgoing on, that it would be in the best interest of the gas company to try notto have eitherLocal 3 orAtlas Reid on the Property.""Sailors'Unionof the Pacific, AFL (Moore DryDockCompany),92NLRB 547. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDWere this all, I might very well be constrained tofind that the General Counsel had failed to meetthe burden of establishing a violation of Section8(b)(4)(B) by a clear preponderance of the.sub-stantial evidence. The picketing commenced onApril 14 when Atlas Reid was ostensibly engaged inwork at the jobsite, and the signs clearly indicatedthat the dispute involved only, that Employer.Although Atlas Reid did not perform any work atthe Distribution- Center on April 15 and 17, Millerdid appear at the site on the latter date and wasseenby the pickets. But whether his mere presencein thesecircumstances is sufficient to bring thepicketing under the rational ofNew Power Wireis amatter which I need not determine here, becausethis does not take into consideration all of the cir-cumstances surrounding the picketing. There is theadditional factor of the meeting on April 20between McCarren and the officials of the GasCompany. It was during this meeting that McCar-ren informed the Gas Company officials that ifmaintenance work were involved,electricians em-ploying members of the Respondent Union couldbe engaged. Although McCarren claims that hemade this statement in response to a question putto him by the officials rather than as a positive"suggestion" concerning employing Local 3 mem-bers for themaintenancework, I do not credit himin this regard. His explanation of the purpose of theso-called "informational picketing" coupled withthestatement that contractors employing hisUnion's members were available is sufficient, in myjudgment, to tilt the balance in favor of establishinga violation. I find it reasonable to infer from Mc-Carren's comments that the Respondent Union wasnot only protesting the fact that Atlas Reid did notmeet the area-standards with respect to wages andworking conditions, but was also seeking to causethe Gas Company to ceaseusingAtlas Reid's ser-vices at the Distribution Center. Moreover, this in-ference is consistent with the manner in which thepicketing occurred. It was only on the first day thatthe union officials made an effort to ascertain thatAtlas Reid was on the site engaged in some sort ofwork. The following Saturday and Monday thepicketing commenced when there was no visible in-dication that Atlas Reid was present; nor did theUnion have any information at that time whichcould have reasonably led it to believe that AtlasReid would be at the Distribution Center. In myjudgment,thisfar outweighs any effect that Miller'sreturn visit to thesite in hisprivate car may havehad. On balance therefore, I find that one of theobjectives of the picketing was to force the GasCompany to cease doingbusinesswith Atlas Reid.Such picketingrestrainsand coerces a secondary10Although enforcement was denied in this case, the Board's ruling -thatthere was no violation of subsection (i) of Section 8(b)(4)(B)was not con-tested before the court.11While the Court of Appeals for the Fifth Circuit disagreed with theBoard's determination that the picketing did not violate 8(b)(4)(i)(B), Iemployer and violates Section 8(b)(4)(ii)(B) of theAct.International Brotherhood of ElectricalWor-kers,- Local Union No. 11, AFL-CIO, et al. (L.G.Electric Contractors, Inc.),154 NLRB 766;Local254,Building _ ServiceEmployeesInternationalUnion, AFL-CIO (Herbert Kletjian, d/b/a UniversityCleaning Co.),151NLRB 341;Building ServiceEmployeesInternationalUnion, Local No. 105 (In-dustrial JanitorialServices, Inc.),151 NLRB 1424.Nor does the fact thatthe Respondent Union mayhave had a lawful concurrent objectiveat the timeof the picketingrelieve it of the consequences ofthe unlawful conduct.L.G. Electric Contractors,Inc., supra; NortheasternIndiana Building and Con-structionTrades Council (Centlivre Village Apart-ments),148 NLRB -854, enforcementdenied onother grounds 352 F.2d 696 (C.A.D.C.). Ac-cordingly, I find thatunder allof the circumstancesofthiscase,-theUnionviolatedSection8(b)(4)(ii)(B) of the Act.The complaintalso allegesthat the Union vio-lated 8(b)(4)(i)(B) of the Act in that thepicketinginduced and encouraged employees of the GasCompany and other employers to refuse to performservices. I am not persuaded that the facts supportthiscontention.Picketingwhichcoercesorrestrainsan employer does not automatically com-pel the conclusion that italso induces or en-courages employees to make a common cause withthe union for an unlawful objective.UpholsterersFrame & Bedding Workers Twin City Local No. 61,etc.(MinneapolisHouse Furnishings Co.),132NLRB 40, 40-41, enforcement denied 331 F.2d561 (C.A. 8);10UnitedWholesale and WarehouseEmployees, Local 261, etc. (Perfection Mattress &Spring Company),134 NLRB 931, reversed in part321 F.2d 612 (C.A. 5).11In the instant case, the picketing on the first dayoccurred when Atlas was apparentlyengaged inwork at the situs and ceased when, Atlas left. Thepicketsignsthemselves, if viewed in isolation, werelawful area standardsigns.Whileit istrue that thepicketing occurred on Saturday and the followingMonday when Atlas Reid was not at the Distribu-tion Center,it is alsotrue that no work stoppagesoccurred.12 Neither the pickets nor the officials ofthe Respondent Union spoke to any of the em-ployees entering or leaving the premises. Nor wasthere any appeal to enlist their support even thoughthe employees of the electrical contractor perform-ing the construction work at the DistributionCenter were members of the Respondent Union.Consequently, there is nothing in this recordbeyond the actual picketing itself which can be saidto support the conclusion that the RespondentUnion violated Section 8(b)(4)(i)(B) of the Act.am nonetheless required to follow the-Board's precedent Moreover, thereis disagreement among the various courts of appeals on this very point.17 I am aware that picketing need not succeed in causing work stoppagesin order to constitute a violation, but, in the circumstances of this case, thisis a factor whichshould be considered in determining motivation LOCAL 3, ELECTRICALWORKERSWeighing all of the factors present in this case, I amof the opinion that this is not sufficient to establishthat the Respondent Union induced and en-couraged or intended to induce and encourage em-ployees of other employers to cease performing ser-vices in order to cause the Gas Company to severits relationship with Alas Reid.CONCLUSIONS OF LAW1.AtlasReid,Inc., by virtue of its membershipinUnited Construction Contractors Association,Inc., is an employer engaged in' commerce-withinthe meaning of Section 2(6) and(7) of the Act.2.Local3, International Brotherhood of Electri-calWorkers, AFL-CIO,isa labor-organizationwithin the meaning of Section2(5) of the Act. -3.By picketing at the Clifton DistributionCenteron April 14, 15, and 17,the RespondentUnion threatened,coerced, and restrained theBrooklyn Union Gas Company with an object offorcing or requiring that employer to cease doingbusiness with Atlas Reid, Inc.4.The Respondent Union has not engaged inconduct which violates Section 8(b)(4)(i)(B) ofthe Act.5.Theabove unfair labor practices affect com-merce within the meaning of Section2(6) and (7)of the Act.THE REMEDYHaving found that the Respondent Union has en-gaged in certain unfair labor practices, I shallrecommend the issuance of an order that it ceaseand desist therefrom, and that it take certain affir-mative action designed to effectuate the policies ofthe Act.The General Counsel requests a broad order inthis case covering any future unlawful secondaryactivity by the Respondent Union. In support of thisrequest, the General Counsel cites several cases inwhich the Respondent Union was found to haveviolated the provisions of Section 8(b)(4) of theAct. In each instance the employers involved wereparties to a collective-bargaining agreement withIndustrialWorkers of Allied Trades, Local 199, af-filiatedwith National Federation of IndependentUnions. If the activity here were such that it in-volved a flagrant violation of the secondary boycott"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree ofthe United States Court of Ap-589provisions of the Act, I would be inclined to granttheGeneral Counsel's request. But the circum-stances of this case will not, in my judgment, sup-port -an order extending beyond the specific con-duct which I have found to be unlawful. Ac-cordingly, I shall deny the request for a broadorder.Upon the foregoing findings of fact and conclu-sions of law, and upon the entire record in thiscase, I recommend pursuant to Section 10(c) of theAct the following:RECOMMENDED ORDERLocal 3, InternationalBrotherhood of ElectricalWorkers,AFL-CIO,its officers,agents, representa-tives, sucessors,and assigns,shall:1.Cease and desist from threatening,coercing,or restraining Brooklyn UnionGas Company, orany other person engaged in commerce or in an in-dustry affecting commerce, where an object thereofis to force or require BrooklynUnion Gas Com-pany, or any other person to cease doing businesswith Atlas Reid, Inc.2.Takethe following affirmative action which Ifind will effectuate the policiesof the Act:(a) Post at its business offices and meeting hallscopies of the attached notice marked"Appen-dix."13 Copies of said notice,on forms provided bythe Regional Director for Region 29, after beingduly signed by an authorized representative of theRespondent Union, shall be posted immediatelyupon receipt thereof, and be maintainedby it for60 consecutivedaysthereafter,inconspicuousplaces, including all places where notices to mem-bers are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced,or coveredby any othermaterial.(b) Sign and mail copies of said notice to theRegional Director for Region 29 for posting byBrooklyn Union Gas Company,if willing,at its Clif-ton Distribution Center in Staten Island,New York.(c)Notify the said Regional Director,in writing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken tocomply herewith."IT IS FURTHER RECOMMENDED that the allegationsof the complaint be dismissed insofar as they allegeviolations not found herein.peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "14 Inthe event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXLOCAL 3, INTERNATIONALNOTICETOALLMEMBERSOFLOCAL3,INTERNATIONALBROTHERHOODOF ELECTRICALWORKERS, AFL-CIO, AND BROOKLYN UNIONGAS COMPANYPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify you that:WE WILL NOT threaten,restrain,or coerceBrooklyn Union Gas Company, or any otheremployer or person engaged in commerce orin an industry affecting commerce, where anobject thereof is to force or require them tocease doing business with Atlas Reid. Inc.BROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 16 Court Street, 4th Floor, Brooklyn, NewYork 11201, Telephone 596-3535.